Citation Nr: 1336314	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  12-10 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1965 to January 1969.  He died in October 2010 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In a September 2012 memorandum to the Board, the appellant's representative requested a hearing before the Board in Washington, D.C.  In August 2013, the Board scheduled the appellant for a hearing before the undersigned Veterans Law Judge (VLJ) in Washington in October 2013.  Five days prior to the hearing, the Board received the appellant's motion to postpone and relocate the hearing to Phoenix, Arizona.  The Veteran reported that Washington was too distant from her residence and that she desired additional time to obtain relevant medical records. 

After notification of a hearing in Washington, D.C., an appellant may request a different hearing date within 60 days but not later than two weeks prior to the scheduled date.  No grounds for the request need be stated.  After that period, the date for the hearing becomes fixed and any requests for an extension of time will be granted only if good cause is shown.  Whether good cause has been shown will be determined by the presiding VLJ assigned to the hearing.  38 C.F.R. § 20.702(c) (2013).  

The undersigned VLJ concludes that good cause has been shown to reschedule the appellant's Board hearing so as to allow her to testify before a Veterans Law Judge via video-conference or sitting at the RO in Phoenix, Arizona.  As such, a remand is necessary in order to reschedule the appellant for her requested hearing.  38 C.F.R. § 20.704.

Accordingly, the case is REMANDED for the following action:

Confirm with the appellant whether she desires a Board hearing before a Veterans Law Judge via video-conference or sitting at the RO in Phoenix, Arizona, and, thereafter, schedule her for her requested hearing.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

